Citation Nr: 1415137	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  08-28 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher





INTRODUCTION

The Veteran had active service from July 1990 to January 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a hearing before a Veterans Law Judge at the RO in December 2009, but he failed to report for the hearing and has not requested that the hearing be rescheduled.  In December 2011, the Board remanded the Veteran's appeal to the agency of original jurisdiction (AOJ) for additional development.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file include a January 2014 informal hearing presentation and VA treatment records dated from 2009 to 2011.  The VA treatment records were reviewed by the AOJ.  See August 2012 Supplemental Statement of the Case.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

FINDINGS OF FACT

1.  The preponderance of the evidence fails to establish that an acquired psychiatric disability other than personality disorder was present in service, that a psychosis was demonstrated to a compensable degree within a year of discharge from service, or that there is a nexus or link between an acquired psychiatric disability and the Veteran's active service.

2.  A chronic back disability was not shown in service, arthritis of the back was not diagnosed within one year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's current back disability is related to any event, injury, or disease during service.

CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

2.  Service connection for a back disability is not warranted.  38 U.S.C.A §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  A December 2006 letter (prior to the initial adjudication of the claim in October 2007) advised the Veteran of what the evidence must show, the respective duties of VA and the claimant in obtaining evidence, and the appropriate notice with respect to the disability-rating and effective-date elements of the claim.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  Service treatment records (STRs) and identified, available post-service treatment records were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has also been afforded the appropriate VA examinations to determine the nature and etiology of his claimed disabilities.  The examinations were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiners provided a rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, this case was before the Board in December 2011 when it was remanded for additional development, to include obtaining outstanding VA treatment records and medical opinions regarding the etiology of the claimed disabilities.  There has been substantial compliance with its remand instructions and additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim. 

Service Connection Law and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis and psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis and psychoses are qualifying chronic diseases. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptoms. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptoms, there must be medical evidence that relates a current condition to that symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); Walker, supra. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. § 3.303(c).
With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim)

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

      A.  Acquired Psychiatric Disability

A January 1992 service entry shows that the Veteran underwent a psychiatric evaluation after talking to another shipmate about "doing something harmful to himself."  The examiner later concluded that, although there was no disqualifying major mental disease or defect, the Veteran's longstanding personality disorder with passive-aggressive and immature traits made him unsuitable for further service.  The Veteran was cleared psychiatrically, with no significant mental illness found, for appropriate administrative action and discharge from service.  A January 1992 Report of Medical Examination notes that clinical psychiatric evaluation was normal.  The Veteran was discharged from service that month.

Following service, VA treatment records dated from 2001 to 2011 note treatment for psychiatric complaints, variously diagnosed as major depression, panic disorder and adjustment disorder with depression and anxiety.
A March 2012 VA examination report notes that the examiner reviewed the claims file and examined the Veteran.  The diagnosis was a depressive disorder.  The examiner acknowledged that the first evidence of psychiatric disability was noted in a July 2001 VA treatment record.  He opined that the Veteran's current psychiatric disability was less likely than not incurred in or caused by his military service, to include the complaints noted in service (January 1992).  In this regard, the examiner noted that the Veteran was diagnosed with a personality disorder in service, not an acquired psychiatric disability.  

Also, in various written statements, the Veteran asserts that his current psychiatric disability is related to his psychiatric complaints in service.  

The Board finds that, although a personality disorder with passive-aggressive and immature traits was diagnosed during service, personality disorders are not diseases or injuries within the meaning of legislation pertaining to compensation benefits.  38 C.F.R. § 3.303(c).  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.  In this regard, the Board notes that STRs do not reveal that a chronic psychiatric disability was noted in service. 

Further, regarding the etiology of post-service psychiatric disability, the medical evidence of record shows that psychiatric disability has been diagnosed during the period of this appeal.  However, the first medical evidence of such disability is more than nine years after service, in 2001.  While not necessarily outcome determine, such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson, supra.  In addition, the absence of a diagnosis of psychoses within one year of service essentially bars the grant of service connection on a presumptive basis.  38 C.F.R. §§ 3.307 and 3.309. 

Moreover, the evidence of record does not include any medical opinion that a psychiatric disability is (or might be) related to the Veteran's active service.  To the contrary, the 2012 VA examiner opined that the Veteran's psychiatric disability was less likely than not incurred in or caused by service.  The examiner provided reasons and bases for this opinion, as noted above.

Although lay persons are competent to provide opinions on some medical issues [Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], the specific issue in this case, psychiatric disability, falls outside the realm of common knowledge of a lay person.  Jandreau, supra.  The evidence shows that specific findings, to include specialized diagnostic testing, are needed to properly assess and diagnose those disorders.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of feeling depressed or anxious, there is no indication that he is competent to diagnose a psychiatric disorder.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating psychiatric disorders.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.  

In sum, service connection for an acquired psychiatric disability is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine and finds that the preponderance of the evidence is against this service connection claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

      B.  Back Disability

STRs show that the Veteran sustained injuries in a motor vehicle accident in October 1991.  At that time, his complaints were confined to his upper extremities, neck and chest area with no specific mention of the lumbar spine.  A January 1992 Report of Medical History notes that he denied any history of recurrent back pain.  A January 1992 Report of Medical Examination notes that clinical evaluation of the spine was normal.  The Veteran was discharged from service that month.

Post-service VA and private medical records reflect the Veteran's complaints of back pain beginning in July 2004, at which time he sought VA treatment.  In July 2005 the Veteran reported to his VA psychologist that he had back pain.  Private treatment records dated in May 2008 show radiological evidence of disc herniation at L4-5.  A July 2007 VA treatment record notes the Veteran's complaints of back pain after falling down stairs.  Subsequent VA and private treatment records note the Veteran's treatment for back pain.

At an August 2007 VA examination to determine the exact nature and etiology of any current back disability, and the extent to which any pathology now present is related to service, the VA examiner properly evaluated the Veteran's condition (and noted the history of a car accident during service).  However, the examiner did not provide any opinion as to a relationship between the Veteran's chronic low back strain and his time in service.  Thus, another VA examination was scheduled.

A February 2012 VA examination report notes that the examiner reviewed the claims file and examined the Veteran.  The diagnoses included degenerative disc disease of the lumbar spine, left lumbar radiculopathy and disc herniation.  The examiner noted the Veteran's history of a car accident in service and his current complaints of back pain since service, but also noted that the STRs, including a discharge examination report, are negative for complaints or findings of a back disability.  He opined that the Veteran's current back disability was less likely than not incurred in or caused by his military service, to include the car accident therein.  In this regard, the examiner stated that, if the Veteran had injured his back in the car accident, he would have complained of back problems during the remainder of his service and in the years immediately following service.  

Also, in various written statements, the Veteran asserts that he has experienced continuity of symptoms related to his back disability since service.

The medical evidence of record shows that back disability has been diagnosed.  However, while the Veteran's STRs confirm his claimed October 1991 car accident, they are silent for any complaints or findings of any back complaints or any diagnosis of chronic back disability.  The first medical evidence of such disability is more than 12 years after service, in 2004.  Indeed, while not necessarily outcome determine, such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  Maxson, supra.  There is no evidence of a chronic back disorder or the diagnosis of a degenerative process of the spine (arthritis) until many years post-service.  Such fails to establish service connection on a direct basis under 3.303(a) or a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309. 

As to the etiology of current back disability the evidence of record does not include any medical opinion that a back disability is (or might be) related to the Veteran's active service.  To the contrary, the 2012 VA examiner opined that the Veteran's back disability was less likely than not incurred in or caused by service.  The examiner provided reasons and bases for this opinion, as noted above.

The Board has not overlooked the Veteran's contentions provided in support of his claim.  However, the contradictory nature of the Veteran's statements casts doubt on his assertions that he suffered back problems following the above referenced in-service injury.  There is little question that the Veteran sustained injuries to his upper extremities, neck, and chest as a result of an in-service car accident.  Such is well-documented in the record.  

The Board does not wish to denigrate the significance of that event.  However, there is simply no evidence to support the Veteran's more recent assertion that he also injured his back in that accident.  Emphasis is placed on the fact that the Veteran made no reference to an earlier back injury at discharge.  Of equal import is the fact that there were no findings of complaints or diagnosis of back problems when the Veteran received VA outpatient treatment from 2001 to 2003.  Had he experienced an injury in service that resulted in a back disability, one would believe that he would have reported the same to the physician in the course of seeking treatment.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In short, the Veteran's claim of injuring his back in service and experiencing chronic pain since that time is not found to be credible.
Although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, as to the specific issue in this case, the diagnosis of a back disability falls outside the realm of common knowledge of a lay person.  Jandreau, supra (lay persons not competent to diagnose cancer).  Identifying, or diagnosing, the presence of back disability necessitates testing, to include X-ray studies, to assess and diagnose the disorder properly.  Davidson, supra. 

The Veteran is competent to report symptoms of back pain, but there is no indication that he is competent to etiologically associate this pain to a diagnosable disability.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating orthopedic disorders.  King, supra.  This lay evidence does not constitute competent medical evidence and lacks probative value.  In sum, service connection for a back disability is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine and finds that the preponderance of the evidence is against this claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disability is denied.

Service connection for a back disability is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


